                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,

vs                                                            No. 18-10073-STA

CHARLES ARANT,

               Defendant.


                 ORDER GRANTING JOINT MOTION TO CONTINUE
                SUPPRESSION HEARING AND NOTICE OF RESETTING


        This cause came on to be heard on the joint motion of the parties for an Order Granting

Motion to Continue Suppression Hearing.

        The parties have moved for an order continuing the November 15, 2018 suppression

hearing because of the unavailability of defense counsel and a testifying officer on November 15,

2018.      Because the parties are in agreement that the matter should be continued, and for good

cause shown, the Court finds the joint motion should be granted.

        It is, therefore, ORDERED, that the suppression hearing set November 15, 2018 shall be

continued to Wednesday, December 5, 2018 at 1:30 P.M.

        SO ORDERED this 8th day of November, 2018.



                                                s/S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE
